DETAILED ACTION
Drawings
The drawings were received on 8/30/21.  These drawings are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor suggest the method or product recited in claims 3 and 10, respectively; in particular moving the bonding head along the Z axis by the first predetermined distance from the reference plane to perform a first bonding operation for the first bonding point when the object is at the first initial position; rotating the object on the bonding stage by a first degree as the obtained first rotation angle around a rotation axis from the first initial position, the rotation axis being parallel to the X axis, a new second distance between the second bonding point and the reference plane along the Z axis being equal to the first predetermined distance after the object on the bonding stage is rotated by the first degree from the first initial position; and moving the bonding head along the Z axis by the first predetermined distance from the reference plane to perform a second bonding operation for the second bonding point after the object on the bonding stage is rotated by the first degree from the first initial position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN B SAAD/Primary Examiner, Art Unit 1735